BOND, J
-The only question presenting any difficulty in this case is whether defendant Davis committed a breach of the bond in suit by receiving the proceeds of checks payable to himself (on account of salary), for more than seventy-five dollars per month, during the period beginning the sixth of November, 1896, and ending the third of November, 189J % The terms of the condition of the bond in suit obligated defendant Davis to perform all the duties of said office (secretary), and to account for and turn over all money coming into his hands as such officer. There is no evidence that he did not discharge his official duties as secretary of the association, nor that he withheld any money which he had received for the association in that capacity. The obligation of sureties can not be extended beyond the reasonable significance of their terms. All the money sought to be recovered from him was paid to him by the treasurer in discharge of his services as secretary, through the medium of checks of the corporation, and, hence, did not falT within the specification expressly stated in the bond of sureties, and they can not be required to *455respond to tbe representative of the corporation for losses thus occasioned.
As the bond did not cover transactions of the nature complained of, it follows that plaintiff is not prejudiced by the judgment in his favor for one hundred dollars, and as defendant did not appeal from the judgment, it will be affirmed.
All concur.